   8:16-cr-00027-JFB-TDT Doc # 82 Filed: 09/18/20 Page 1 of 2 - Page ID # 335




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:16CR27

       vs.
                                                                    ORDER
MICHAEL NUNEZ,

                      Defendant.


       This matter is before the Court on the request of the defendant seeking

compassionate release. Filing No. 81. The Defendant seeks a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018).         In Section 603 of the First Step Act,

Congress amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing

court for compassionate        release “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Under the law, it matters not that

the COVID-19 pandemic creates a great health risk to many prisoners. Administrative

exhaustion under the Act is a jurisdictional prerequisite to this Court making a decision as

to compassionate relief.      In Defendant’s motion, Filing No. 81, Exhibits 1-4B, he

demonstrates that he has exhausted all administrative remedies through the Bureau of

Prisons as his requests dated May 27, 2020, June 11, 2020, July 13, 2020 and an

additional requested dated July 2020, have been denied.




                                             1
   8:16-cr-00027-JFB-TDT Doc # 82 Filed: 09/18/20 Page 2 of 2 - Page ID # 336




      Further, the Defendant has outlined a possible release plan. The Court will appoint

the Federal Public Defender’s Office to oversee this case. Likewise, the Court will order

the United States Probation office to review a home detention placement as outlined in

the defendant’s motion and will order the government to file its response.

      THEREFORE, IT IS ORDERED THAT:

      1. The Public Defender’s office, Dave Stickman, is appointed to represent the

          defendant and is ordered to file a brief within 30 days;

      2. The United States Attorney’s office, Joseph Kelly, is ordered to review the

          defendant’s motion. The government shall have 30 days hereafter to file a

          responsive brief; and

      3. The United States Probation Office, Doug Steensma, is ordered to review the

          defendant’s motion, gather BOP records, investigate the Defendant’s proposed

          release plan, and submit a final investigative report within 30 days.


      Dated this 18th day of September, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                            2
